Citation Nr: 9905817	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  96-32 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for depression, 
currently rated as 30 percent disabling.  

2.  Entitlement to a compensable rating for residuals of a 
right wrist carpal tunnel syndrome repair.  


REPRESENTATION

Appellant represented by:	Edwin W. Rowland, Attorney at 
law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty in U.S. Army Reserve from 
January 1978 to April 1978, and thereafter in the U.S. Navy 
from September 1978 to July 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted the veteran service connection for 
depression and the residuals of a surgical repair of right 
wrist carpal tunnel syndrome.  A 30 percent rating was 
assigned for depression, and a noncompensable rating was 
assigned for the carpal tunnel impairment.  The veteran filed 
a timely notice of disagreement regarding these disability 
ratings determinations.  She was afforded a personal hearing 
before a traveling member of the Board in October 1998.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks increased ratings for his service connected 
depression and her residuals of a carpal tunnel syndrome 
repair to the right wrist.  

Regarding the increased rating claim for depression, the 
segment of the rating schedule for determining the disability 
evaluations for mental disorders was amended effective 
November 7, 1996.  The United States Court of Veterans 
Appeals (Court) has held that where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In such 
cases, the RO is required to review all the evidence in light 
of both the old and new criteria, and apply the criteria that 
result in the most favorable outcome to the appellant.  The 
RO last considered the veteran's claim in September 1995, 
prior to the effective date of the new criteria.  Thus, a 
remand is required in this instance to afford the veteran 
review of her increased rating claim under both the old and 
new regulations.  

Next, an increased rating claim for residuals of a carpal 
tunnel syndrome repair is before the Board.  When evaluating 
a service connected disability, the VA must consider all 
rating provisions that might be applicable.  Regarding 
increased rating claims for musculoskeletal disabilities, the 
Court has expounded on the necessary evidence required for a 
full evaluation of orthopedic disabilities.  In DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use.  The guidance provided by the 
Court in DeLuca must be followed in adjudicating the 
veteran's increased rating claim.  This has not yet been 
accomplished; the veteran's last VA examination of the right 
wrist predates the Court's pronouncements in DeLuca.  
Therefore, further development is needed prior to final 
evaluation of the claim for an increased rating for residuals 
of a right wrist surgical repair.  

In view of the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim, the case is REMANDED to the 
RO for the following actions:

1.  The RO should ensure that all 
pertinent records of treatment are 
associated with the claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and extent of her right 
wrist disability.  The claims folder must 
be made available to the examiner in 
conjunction to the examination.  All 
disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history.  All indicated tests 
must be performed to include complete 
range of motion testing and, if required, 
x-rays.  The examiner should indicate 
whether there is any pain, paralysis, 
weakened movement, excess fatigability, 
or incoordination on movement, and 
whether there is likely to be additional 
range of motion loss of the service-
connected right wrist due to any of the 
following:  (1) pain on use, including 
flare-ups; (2) weakened movement; (3) 
excess fatigability; or (4) 
incoordination.  The above determinations 
should, if feasible, be expressed in 
terms of the degree of additional range 
of motion loss due to pain on repeated 
use or during flare-ups under § 4.40, and 
weakened movement, excess fatigability, 
or incoordination under § 4.45.  This 
inquiry should not be limited to muscles 
and nerves.  All factors upon which the 
medical opinion is based must be set 
forth for the record. 

3.  The veteran should be scheduled for a 
VA psychiatric examination.  The examiner 
should review the claims folder in 
conjunction with the examination.  The 
psychiatrist should also review the new 
rating criteria for mental disorders.  
The findings of the psychiatrist must 
address the presence or absence of the 
specific criteria, both old and new, set 
forth in the rating schedule and, if 
present, the frequency and/or degree(s) 
of severity thereof.  Any necessary 
special studies or tests are to be 
accomplished.  

The examiner should identify 
diagnostically all symptoms and clinical 
findings which are manifestations of the 
veteran's service connected depression, 
and render an opinion for the record as 
to the degree to which those specific 
symptoms and findings affect the 
veteran's ability to establish and 
maintain effective and favorable 
relationships with people (social 
impairment), and the degree to which they 
affect his reliability, productivity, 
flexibility, and efficiency levels in 
performing occupational tasks (industrial 
impairment).  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  

The examiner should assign a numerical 
code under the Global Assessment of 
Functioning Scale (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disabilities.  This assessment 
should be based only on the veteran's 
service connected disability.  It is 
imperative that the physician explain the 
significance of the numerical code 
assigned in order to assist the RO and 
the Board to comply with the requirements 
of Thurber v. Brown, 5 Vet. App. 119 
(1993).  A complete rationale for any 
opinion expressed must be provided.  

4.  After completion of all requested 
development, the RO should review the 
veteran's claim.  If the actions taken 
remain adverse to the veteran, she and 
her representative should be furnished 
with a supplemental statement of the 
case.  They should then be afforded a 
reasonable opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 6 -


